                                            Confidential Bakalar DEF 000193

 Case
EXH 4 - 3:19-cv-00025-JWS       Document
        Opposition to Motion Summary        69-10
                                     Judgment        Filed
                                                & Cross-   07/30/21
                                                         Motion        PageJudgment
                                                                for Summary 1 of 1
                                     Page 1 of 1
